Title: To George Washington from James Monroe, 1 June 1794
From: Monroe, James
To: Washington, George


               
                  Sir
                  Philadelphia June 1. 1794
               
               I was presented yesterday evening by Mr Randolph with the commission of Minister for the French republick, which you were pleas’d with the approbation of the Senate, to confer on me. As I had previously intimated to him in consequence of a conversation I had with him the day before the nomination was presented, that I would accept this trust, I have only now to request that you will consider me as ready to embark in the discharge of its duties, as soon as I shall be honored with your commands, and a suitable passage can be procured for myself & family to that country.
               In accepting this very distinguished mark of your confidence I should do injustice to my own feelings, if I did not express to you the particular obligation it has conferrd on me, and assure you of the zeal with which I shall endeavour to discharge the duties of so high a trust in a manner that may justify the Executive in committing it to me. On that zeal but more especially on the councils which will direct my conduct, I rely as the resources, which are to supply the inadequacy of my abilities to a station at all times important, and at the present crisis peculiarly arduous and delicate. Be assured it will be my study and will give me the highest gratification, to have it in my power to promote by my mission the interest of my country, and the honor and credit of your administration which I deem inseperably connected with it. I have the honor to be sir with sentiments of the highest respect & esteem yr most obt & very humble servant
               
                  Jas Monroe
               
               
            